2021 IL App (1st) 190026

                                                                                   SECOND DIVISION
                                                                                   December 28, 2021
     1-19-0026

      THE PEOPLE OF THE STATE OF ILLINOIS,                        )   Appeal from the
                                                                  )   Circuit Court of
             Plaintiff-Appellee,                                  )   Cook County.
                                                                  )
             v.                                                   )   No. 18 CR 2252
                                                                  )
      VALENTIN GARCIA,                                            )   Honorable
                                                                  )   Angela Munari Petrone,
             Defendant-Appellant.                                 )   Judge Presiding.

            JUSTICE HOWSE delivered the judgment of the court, with opinion.
            Justices McBride and Burke concurred in the judgment and opinion.

                                                  OPINION

¶1          Defendant Valentin Garcia was arrested in November 2017 and charged with gun-related

     offenses. He was released on electronic monitoring (EM) pending his trial on those charges. In

     February 2018, he was arrested and charged with two counts of escape for failing to comply with

     the conditions of the Cook County Sheriff’s Electronic Monitoring Program. Following a bench

     trial, the trial court found defendant guilty of escape and sentenced him to two years’

     imprisonment. This sentence was consecutive to the one year sentence imposed pursuant to his

     guilty plea in the underlying gun case. In this direct appeal, Garcia contends that his trial counsel

     was ineffective because counsel did not file a motion to suppress evidence obtained from the

     search of his home. We affirm.

¶2                                           I. BACKGROUND

¶3          Defendant was charged with two counts of escape under section 4.1(a) of the Electronic

     Monitoring and Home Detention Law (730 ILCS 5/5-8A-4.1(a) (West 2016)). The indictment
     1-19-0026


     alleged that defendant knowingly violated conditions of the Cook County Sheriff’s EM program

     by being absent without leave from his home and removing his EM transmitter.

¶4          At trial, Investigator Frank Anson testified regarding defendant’s participation in the

     sheriff’s EM program. Anson worked in the EM unit administering the contracts for persons

     eligible for pretrial home detention. On November 16, 2017, Anson helped defendant enroll in

     the EM program. Anson explained the conditions stated on the participation agreement and

     equipment responsibility agreement. He identified those agreements in court. As a condition of

     participation, Garcia agreed “to admit representatives of this program into [his] residence

     twenty-four hours a day to ensure compliance with the conditions of the program.” Garcia

     initialed the conditions and signed both agreements. Anson also gave Garcia handouts with

     phone numbers for the court branches, requesting movement outside the home, and assistance

     with EM equipment. Anson identified those handouts in court.

¶5          On cross-examination, Anson testified that he explained the conditions of the EM

     program to a group that included defendant and made clear they cannot be released on pretrial

     home detention without agreeing to the conditions of the EM program. He did not ask Garcia

     about his educational background or first language. The agreements were printed in English, but

     the handouts were printed in English and Spanish. After Garcia initialed and signed the

     participation and equipment responsibility agreements, Anson fitted a large EM band around

     defendant’s ankle using a special pair of pliers. He conceded that someone could use regular

     pliers to remove the device.

¶6          Investigator Brian Shedor testified he and his partner, Investigator Vasquez, were

     assigned to investigate a device tampering alarm at Garcia’s address on December 15, 2017. The

     person who answered the door on the first floor told them Garcia lived “around the back” and the



                                                      2
       1-19-0026


       person who answered the door on the second floor said Garcia lived on the third floor. However,

       when he went to the third floor and knocked on the door, no one answered.

¶7            Then, according to Shedor,

              “I went back down to the second floor and I guess his sister or other family member lives

              there *** went up there with me. The male relative knocked on the door and asked if

              anyone was there but no one answered. They opened the door and then I proceeded in

              there and then that’s when I found the box and the band.”

       Shedor conceded he asked one of them to open the third floor door. Additionally, the serial

       numbers on the EM box and band that were found inside the apartment matched the serial

       numbers assigned to Garcia.

¶8            Shedor further testified that he wore a body camera that recorded his investigation.

       However, before the State played that footage, defense counsel asked the court to exclude any

       information about defendant given by the persons on the video. The court reserved ruling on

       defense counsel’s objection and the State played the footage, which included dialogue in Spanish

       between defendant’s sister and brother-in-law.

¶9            After the footage was played, the trial court sustained defense counsel’s objection to “any

       hearsay statements made by anybody in the home.” The court also sustained defense counsel’s

       objection to any information that Shedor gleaned from an EM tracking program that he was

       shown using. Shedor then testified the clip on Garcia’s EM band was broken.

¶ 10          On cross-examination, Shedor conceded he did not know how the clip was broken. He

       also stated that he activated his body camera when he arrived at Garcia’s address after 7 p.m.

¶ 11          Investigator Wilson Reyes, who worked in the fugitive investigations unit, testified he

       arrested Garcia at his home on February 1, 2018. Garcia was not wearing an EM band at the



                                                        3
       1-19-0026


       time. The State introduced certified statements of disposition in Garcia’s underlying gun case,

       which showed Garcia entered the EM program in November 2017 and an arrest warrant was

       issued when he failed to appear in court on December 22, 2017.

¶ 12          The State rested its case in chief and defense counsel moved for a directed finding,

       arguing there was no indication Garcia understood the conditions of the EM program because

       Investigator Anson did not ask him about his educational background or first language. In

       denying the motion, the trial court noted that Garcia initialed and signed the participation and

       equipment responsibility agreements, there was no indication he did not understand the

       conditions of the EM program, and he never requested a Spanish interpreter throughout the

       proceedings.

¶ 13          Garcia testified that his first language is Spanish. He attended public school and was

       taught in bilingual classrooms. After completing the eighth grade, he attended high school but

       was kicked out because he was failing a lot of classes. When asked whether he understood the

       EM participation agreement that he signed, Garcia replied, “Honestly, I didn’t—I read a lot of it

       but they told us to hurry up so we could go home. I just wanted to go home.” Garcia testified he

       did not understand everything in the agreement but an officer answered a question he had.

¶ 14          Garcia testified that several days after the EM band was placed around his ankle, sheriff’s

       deputies came to his home and replaced it because the clips would not close tightly. The band

       often fell off and each time he “just put it back on.” He did not intentionally remove the band.

¶ 15          On cross-examination, Garcia acknowledged he was testifying in English and understood

       the questions being asked. When he enrolled in the EM program, he gave his home address for

       placement on pretrial home detention. According to Garcia, “my family lives there.” His

       mother’s name was on the apartment lease. The building had three floors. He lived on the third



                                                        4
       1-19-0026


       floor, and his sister lived on the second floor with her husband, their four children, and another

       sister. Other people lived on the first floor.

¶ 16             Garcia identified the participation and equipment responsibility agreements that he had

       initialed and signed. The address he provided on the equipment responsibility agreement

       specified he lived in Apartment 3. After he signed the agreements, sheriff’s deputies took him to

       his apartment and set up the EM box. He stayed home and only left when ordered to appear in

       court. Eventually, a warrant for his arrest was issued when he failed to appear in court on

       December 22, 2017.

¶ 17             Meanwhile, on Friday, December 15, 2017, Garcia’s EM band fell off his ankle, but he

       did not put it back on. Instead, he went to a temp agency around 5 p.m. and was out for at least

       three hours. When he returned home, his EM band and box were gone. He knew investigators

       had removed the EM equipment and there would be a warrant issued for his arrest because he

       was on the phone with his sister when the investigators were at his apartment. He called a phone

       number on one of the EM handouts, but no one answered, and he did not appear in court on

       December 22, 2017, to explain there was a problem with his EM band.

¶ 18             Defense counsel called Investigator Shedor as a rebuttal witness. Shedor did not know

       whether the EM box that he recovered from Garcia’s apartment was the original box assigned to

       Garcia.

¶ 19             Upon the State’s request, the trial court admitted the footage from Investigator Shedor’s

       body camera into evidence “for the nonverbal actions of the officer in going to the house and the

       lack of the defendant being there, [and] not for any statements that were made on the video.” The

       court also admitted the EM participation and responsibility agreements that defendant signed.




                                                          5
       1-19-0026


¶ 20          Following closing argument, the trial court found defendant guilty on both counts of

       escape. The court noted defendant initialed and signed the EM agreements, the investigators

       testified about defendant’s placement in the EM program at his apartment on the third floor, and

       Investigator Shedor testified that defendant was not home when he knocked on his door in the

       evening on December 15, 2017. The court also noted the footage of Shedor’s body camera

       showing his recovery of the EM equipment inside defendant’s apartment but made clear it did

       not consider “any testimony of any statements of anybody in the house that defendant left.” The

       court stated that defendant testified in English and responded to questioning without apparent

       confusion. Additionally, the court stated that, although no one saw defendant break the clip on

       his EM band, the inference is clear from the circumstantial evidence showing he was not home

       when the investigators went there to investigate a device tampering alarm.

¶ 21          The trial court subsequently denied defendant’s motion for a new trial. This appeal

       follows.

¶ 22                                            II. ANALYSIS

¶ 23          On appeal, Garcia contends his trial counsel was ineffective for failing to file a motion to

       suppress evidence obtained from the search of his home. He argues that his brother-in-law did

       not have authority to consent to the search of his apartment, and without the evidence acquired

       from the search, the State could not prove him guilty beyond a reasonable doubt. Garcia asserts

       that a motion to suppress would have been meritorious and there was a reasonable probability

       that the trial outcome would have been different had the evidence been suppressed.

¶ 24          The State argues that the issue of whether the brother-in-law’s consent to search was

       valid is irrelevant because defendant consented to a warrantless search of his home by authorities

       when he entered the EM program.



                                                       6
       1-19-0026


¶ 25          A defendant has a constitutional right to effective assistance of counsel. U.S. Const.,

       amend. VI; Ill. Const. 1970, art. I, § 8. To establish ineffective assistance of counsel, a defendant

       must show (1) counsel’s representation fell below an objective standard of reasonableness and

       (2) the deficient performance prejudiced defendant. People v. Veach, 2017 IL 120649, ¶ 30;

       Strickland v. Washington, 466 U.S. 668, 687 (1984).

¶ 26          A reviewing court need not apply this two-prong analysis in sequential order. People v.

       Johnson, 2020 IL App (1st) 172987, ¶ 41. “If it is easier to dispose of an ineffectiveness claim on

       the ground of lack of sufficient prejudice, which we expect will often be so, that course should

       be followed.” Strickland, 466 U.S. at 697; People v. Hardy, 2020 IL App (1st) 172485, ¶ 29

       (plurality opinion) (partially quoting Strickland).

¶ 27          Because a defendant must satisfy both parts of the Strickland analysis to prevail, we need

       not reach the issue of prejudice if we find that counsel’s performance was not deficient. People v.

       Ramirez, 2018 IL App (1st) 152125, ¶ 15 (citing People v. Coleman, 183 Ill. 2d 366, 397-98

       (1998)). And it is elementary that “[a]n attorney’s performance will not be deemed ineffective

       for failing to file a futile motion.” People v. Stewart, 365 Ill. App. 3d 744, 750 (2006). “Defense

       counsel is not required to make losing motions or objections in order to provide effective legal

       assistance.” People v. Moore, 2012 IL App (1st) 100857, ¶ 45; People v. Mercado, 397 Ill. App.

       3d 622, 634 (2009). That is the case here because we find the consent issue raised by defendant

       has no merit.

¶ 28          Prospective Consent to Search as a Condition of Participation in the EM Program

¶ 29          The sheriff’s EM program allows certain classes of pretrial and postsentence inmates to

       remain in the community instead of jail. People v. Rogers, 2012 IL App (1st) 102031, ¶ 34. The

       Electronic Monitoring and Home Detention Law governs EM programs. Id.; 730 ILCS 5/art. 8A



                                                         7
       1-19-0026


       (West 2016). “ ‘Electronic monitoring’ ” means the monitoring of a person with an electronic

       device inside and outside of the home under the conditions established by the supervising

       authority. 730 ILCS 5/5-8A-2(A-20) (West 2016). “ ‘Home detention’ ” means the confinement

       of a person convicted or charged with an offense to the residence under the conditions

       established by the supervising authority. Id. § 5-8A-2(C). The sheriff may develop reasonable

       guidelines for the operation of its electronic home detention program. Id. § 5-8A-4. At minimum,

       participants shall stay home at all designated times and shall admit any agent of the supervising

       authority inside at any time for the purpose of verifying compliance with the conditions of home

       detention. Id. § 5-8A-4(A), (B).

¶ 30          A condition of defendant’s participation in the EM program required him to “agree to

       admit representatives of this program into [his] residence twenty-four hours per day to ensure

       compliance with the conditions of this program.” (Emphasis added.) Garcia asserts that his

       participation in the EM program only required him to affirmatively consent to the search of his

       home to remain in the EM program. Garcia argues that this condition gives him the option of

       consenting to a warrantless search or leaving the EM program. Garcia maintains that because he

       was not present at the time of the search, he did not have the opportunity to give his consent.

       Garcia argues that he did not waive his fourth amendment right to be free from unreasonable

       searches by agreeing to the condition.

¶ 31          The fourth amendment of the United States Constitution protects individuals against

       unreasonable searches and seizures. U.S. Const., amend. IV. “A ‘search’ occurs when ‘an

       expectation of privacy that society is prepared to consider reasonable is infringed.’ ” People v.

       Absher, 242 Ill. 2d 77, 83 (2011) (quoting United States v. Jacobsen, 466 U.S. 109, 113 (1984)).

       Generally, law enforcement officers may not enter and search a person’s home absent exigent



                                                        8
       1-19-0026


       circumstances because the right to retreat into one’s home without governmental interference is a

       fundamental principle of the fourth amendment. Id. A person’s consent is an exception to the

       requirement of a search warrant. Id. (citing Schneckloth v. Bustamonte, 412 U.S. 218, 222

       (1973)). Put another way, “ ‘[a] search conducted with a defendant’s voluntary consent but

       without a warrant does not violate the fourth amendment.’ ” People v. Won Kyu Lee, 2014 IL

       App (1st) 130507, ¶ 37 (quoting People v. Anthony, 198 Ill. 2d 194, 202 (2001)). A person may

       also waive a constitutional right if the waiver is knowing, voluntary, and “ ‘done with sufficient

       awareness of the relevant circumstances and likely consequences.’ ” People v. Liss, 2012 IL App

       (2d) 101191, ¶ 15 (quoting Brady v. United States, 397 U.S. 742, 748 (1970)).

¶ 32          The State points out that the circumstances here involve a defendant who was placed on

       electronic monitoring pending trial. Garcia was neither a probationer nor a parolee as in the

       opinions addressing similar search conditions. Probation and mandatory supervised release do

       not occupy the same point on the “the ‘continuum’ of state-imposed punishments” (People v.

       Wilson, 228 Ill. 2d 35, 43-44 (2008) (quoting Samson v. California, 547 U.S. 843, 850 (2006))),

       but probationers and persons on mandatory supervised release are “similarly situated in the broad

       sense that both enjoy conditional liberty” (People v. Moss, 217 Ill. 2d 511, 522 (2005)). People v.

       Galley, 2021 IL App (4th) 180142, ¶¶ 24-25. Thus, our supreme court has recognized that

       “ ‘probationers and parolees share the same status for fourth amendment purposes.’ ” Id. ¶ 25

       (quoting Moss, 217 Ill. 2d at 521-22).

¶ 33          Pretrial release on home detention and electronic monitoring might not occupy a point on

       the continuum of state-imposed punishments. See People v. Smith, 2014 IL App (3d) 130548,

       ¶ 19 (“ ‘[A] defendant confined to his residence does not suffer the same surveillance and lack of

       privacy associated with becoming a member of an incarcerated population.’ ” (quoting People v.



                                                        9
       1-19-0026


       Ramos, 138 Ill. 2d 152, 159 (1990))). The United States Supreme Court has recognized that loss

       of freedom of choice and privacy are inherent consequences of pretrial detention, but the fact

       such confinement “interferes with the detainee’s understandable desire to live as comfortably as

       possible and with as little restraint as possible during confinement does not convert the

       conditions or restrictions of detention into ‘punishment.’ ” Bell v. Wolfish, 441 U.S. 520, 537

       (1979). As a person arrested on probable cause for gun-related offenses, Garcia has a reduced

       expectation of privacy and freedom from police scrutiny. See Maryland v. King, 569 U.S. 435,

       463 (2013). Given the absence of authority on the interpretation of search conditions placed on

       pretrial releasees like Garcia, we turn to cases involving probationers and parolees with similar

       search conditions.

¶ 34          The Seventh Circuit Court of Appeals has determined that probationers can knowingly

       and intelligently give up their fourth amendment constitutional right to be free from

       unreasonable searches. See United States v. Barnett, 415 F.3d 690 (7th Cir. 2005). In Barnett, as

       a condition of probation, the defendant agreed to “submit to searches of [his] person, residence,

       papers, automobile and/or effects at any time such requests are made by the Probation Officer,

       and consent to the use of anything seized as evidence in Court proceedings.” (Internal quotation

       marks omitted.) Id. at 691. The Seventh Circuit held that the defendant’s agreement to the search

       condition knowingly and intelligently waived his expectation of privacy and, alone, justified the

       search of his residence. Id. at 691-92. The Seventh Circuit observed that constitutional rights can

       be waived provided the waiver is knowing and intelligent. Id. at 691.

               “Nothing is more common than an individual’s consenting to a search that would

              otherwise violate the Fourth Amendment, thinking that he will be better off than he




                                                       10
       1-19-0026


               would be standing on his rights. Often a big part of the value of a right is what one can

               get in exchange for giving it up.” Id. at 692.

       Additionally, the Seventh Circuit explained that the purpose of the blanket waiver was not to

       allow probation officers to harass probationers, “but to excuse the officers from having to justify

       a search by establishing that it was based on probable cause, suspicion, or some other standard

       that might invite litigation.” Id.

¶ 35           The State asserts that our supreme court’s reasoning in Absher, 242 Ill. 2d 77, is

       instructive and necessitates finding that Garcia gave prospective consent to search his home

       based on such condition of his participation in the sheriff’s EM program. We agree.

¶ 36           In Absher, 242 Ill. 2d at 90-91, our supreme court found that the defendant waived his

       fourth amendment rights by freely agreeing to the suspicionless search condition in his probation

       order and held the defendant’s agreement constituted prospective consent. In doing so, our

       supreme court adopted the reasoning of the Seventh Circuit in Barnett, 415 F.3d 690.

¶ 37           The parties recognize that, unlike in Absher, Garcia did not enter a negotiated plea.

       However, the State maintains that defendant entered a contract when he voluntarily signed the

       “Cook County Sheriff’s Office Participant Contract” and received the benefit of staying home on

       electronic monitoring pending his trial. Meanwhile, Garcia concedes he “might have signed a

       ‘contract’ before he could be released,” but he claims the choice between pretrial incarceration or

       electronic monitoring at home was “so oppressive it was no choice at all.” We are mindful that

       the Absher court limited its holding—that the defendant’s agreement to the suspicionless search

       condition in his probation order constituted prospective consent—to the facts of the case. See

       Absher, 242 Ill. 2d at 91 n.4. Nevertheless, we are persuaded by the Absher court’s reasoning as

       applied to the facts in this case, and we reach a similar determination about Garcia’s agreement



                                                        11
       1-19-0026


       “to admit representatives of this program into [his] residence twenty-four hours per day to ensure

       compliance with the conditions of this program.”

¶ 38          The Absher court noted that the Seventh Circuit’s application of contract principles is

       consistent with Illinois precedent. Id. at 86-88 (citing People v. Evans, 174 Ill. 2d 320 (1996)).

       Applying contract principles, the Absher court observed that the defendant negotiated with the

       State for its recommendation of two years’ probation, with the first year being “ ‘intensive.’ ” Id.

       at 88. Furthermore, the defendant’s probation order stated he agreed to obey and comply with the

       rules of intensive probation supervision, including that he “ ‘submit to searches of your person,

       residence, papers, automobile and/or effects at any time such requests are made by the Probation

       Officer, and consent to the use of anything seized as evidence in Court proceedings.’ ” Id. at 79.

       “Faced with the possibility of imprisonment and a complete loss of freedom and privacy rights,

       defendant opted to avoid incarceration and agree to probation, including a year of the more

       restrictive ‘intensive’ version and its greater invasion of privacy.” Id. at 88. There was no dispute

       that the agreement was explained to the defendant, he understood its provisions, and he freely

       signed the form. Id.

¶ 39          The Absher court distinguished the defendant’s search condition from that in People v.

       Lampitok, where the probationer was subject to a probation order stating that she “ ‘shall submit

       to a search of her person, residence, or automobile at any time as directed by her Probation

       Officer to verify compliance with the conditions of this Probation Order.’ ” Id. at 89 (quoting

       People v. Lampitok, 207 Ill. 2d 231, 236 (2003)). In that case, our supreme court held that the

       search condition affirmatively required probation officers to obtain the probationer’s consent to a

       search limited to verifying her compliance with probation conditions. Lampitok, 207 Ill. 2d at

       262. By contrast, the Absher court noted that the language used in Absher’s probation order was



                                                        12
       1-19-0026


       more restrictive in that Absher agreed to obey and comply with any search and consent to the use

       of anything seized during the search as evidence in court proceedings. Absher, 242 Ill. 2d at 90.

       The Absher court also noted that the defendant in Lampitok was not the probationer subject to the

       search condition. Id. Lampitok occupied a motel room with the probationer at the time probation

       officers searched the room, and he was arrested after the officers found drugs and weapons. Id.

       (citing Lampitok, 207 Ill. 2d at 235-37). On the facts presented, the Absher court held that the

       defendant’s agreement to the suspicionless search condition constituted prospective consent. Id.

       at 90-91.

¶ 40           Applying the reasoning in Absher to the facts here, we find that Garcia gave prospective

       consent to search his home based on such condition of his participation in the sheriff’s EM

       program. Parties to a contract “may waive constitutional or statutory rights or may change an

       established rule of law.” Steen v. Modern Woodmen of America, 296 Ill. 104, 118 (1920); accord

       Szafranski v. Dunston, 2013 IL App (1st) 122975, ¶ 44 (“individuals may waive their

       constitutional rights, whether by contract or otherwise”). Even Garcia acknowledges in his reply

       brief that he “might have signed a ‘contract’ before he could be released.” Although he claims

       that the choice between pretrial incarceration and electronic monitoring at home was “so

       oppressive it was no choice at all,” we note that “a probationer’s waiver of his fourth amendment

       rights is no less voluntary than the waiver of rights by a defendant who pleads guilty to gain the

       benefits of a plea bargain.” People v. Eiland, 217 Ill. App. 3d 250, 258 (1991); see also Barnett,

       415 F.3d at 692 (“Nothing in the Fourth Amendment’s language, background, or purpose would

       have justified forcing Barnett to serve a prison sentence rather than to experience the lesser

       restraint of probation.”).




                                                        13
       1-19-0026


¶ 41          Critically, the language used in Garcia’s EM participation agreement is distinguishable

       from that in Lampitok when considered in the context of the record before us. Garcia was

       arrested and charged with gun-related offenses. He then signed an EM participation agreement

       stating he agreed “to admit representatives of this program into [his] residence twenty-four hours

       per day to ensure compliance with the conditions of this program.” At that time, Garcia gave

       prospective consent to search his residence at any time to ensure his compliance with the

       program. In exchange for his agreement, Garcia was released from jail and allowed to stay home

       on electronic monitoring pending his trial. The language of Garcia’s search condition cannot be

       construed to require officers to ask for consent when it is presumed that Garcia would be home

       to admit officers inside to verify his compliance with the program.

¶ 42          In this case, investigators received an alarm that the home monitoring device worn by

       defendant as a condition of pretrial release had been tampered with. This provided a reasonable

       suspicion to investigate. Although under the terms of the program defendant was required to be

       at home when officers went to his home to investigate, he did not answer the door. Armed with

       this information, there was certainly probable cause to search defendant’s residence. Defendant’s

       brother-in-law opened the door for officers, who then confirmed defendant was in violation of

       the terms of the program. Based on Garcia’s prospective consent, which he voluntarily gave in

       exchange for his release on home detention and electronic monitoring, a motion to suppress

       would have been meritless. “A court will not find that defense counsel was ineffective for failing

       to file a meritless motion to suppress.” People v. McIntosh, 2020 IL App (5th) 170068, ¶ 54.

       Because Garcia failed to establish trial counsel’s deficient performance, his claim of ineffective

       assistance fails. People v. Clendenin, 238 Ill. 2d 302, 317-18 (2010). Because we have found that




                                                       14
       1-19-0026


       defendant gave his prospective consent to the search in this case, we need not consider whether

       authority existed for defendant’s brother-in-law to consent to search his apartment.

¶ 43                                          III. CONCLUSION

¶ 44          Accordingly, we affirm defendant’s conviction and sentence.

¶ 45          Affirmed.




                                                       15
1-19-0026



                                  No. 1-19-0026


Cite as:                 People v. Garcia, 2021 IL App (1st) 190026


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 18-CR-2252;
                         the Hon. Angela Munari Petrone, Judge, presiding.


Attorneys                James E. Chadd, Douglas R. Hoff, and Anna C. Carlozzi, of State
for                      Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg, Brian A. Levitsky, and Tasha-Marie Kelly, Assistant
Appellee:                State’s Attorneys, of counsel), for the People.




                                        16